            Case 1:19-cv-04977-ALC Document 72 Filed 07/02/20 Page 1 of 2
                                                                                 21st Floor
                                                                                 1251 Avenue of the Americas
                                                                                 New York, NY 10020-1104

                                                                                 Elizabeth A. McNamara
                                                                                 212.489.8230 tel
                                                                                 212.489.8340 fax

                                                                                 lizmcnamara@dwt.com


July 2, 2020
Via CM/ECF and Electronic Mail
Hon. Andrew L. Carter, Jr.
U.S. District Court for the Southern District of New York
40 Foley Square
New York, NY 10007
Re:      Moore, et al v. Cohen, et al., 1:19-cv-4977-ALC
Dear Judge Carter:
      We represent Defendants Sacha Baron Cohen, Showtime Networks Inc., and CBS
Corporation n/k/a ViacomCBS Inc. (collectively, “Defendants”) in the above-referenced case.
We write to seek clarity regarding the scope of this Court’s ruling from earlier today.
        Specifically, this Court ruled today that it needed limited discovery on the relationship
between Yerushalayim TV and the parties in this case before it could dismiss this action pursuant
to the Consent Agreement that was signed by Plaintiff Judge Moore.
        This Court, however, did not address the independent grounds for dismissal that were
raised in Defendants’ Motion to Dismiss. Independent of dismissing the action based on the
terms of the Consent Agreement, Defendants moved to dismiss on the following grounds:
                  Plaintiff’s Roy Moore’s defamation and intentional infliction claims are barred
                   under Hustler Magazine, Inc. v. Falwell, 485 U.S. 46, 50 (1988) and related case
                   law protecting political satire. ECF No. 51 (“Defs. Mem”) at 18-23; ECF. No. 57
                   (“Defs. Reply”) at 7-9.
                  Both Plaintiffs’ intentional infliction claims independently fail because the
                   alleged conduct is not sufficiently “extreme or outrageous” as a matter of law.
                   Defs. Mem at 23-24.
                  Plaintiff Kayla Moore’s intentional infliction claim also fails as a matter of law
                   because it rests on allegedly defamatory statements directed at Judge Moore.
                   Defs. Mem at 24 n.18.
                  Both Plaintiffs’ fraud claims fail as they have not sufficiently pled any pecuniary
                   losses and, in any event, the fraud claim is barred under the First Amendment.
                   Defs. Mem. 24-25; Reply at 10.




4820-2493-5361v.1 3940173-000105
            Case 1:19-cv-04977-ALC Document 72 Filed 07/02/20 Page 2 of 2
July 2, 2020
Page 2




       Defendants respectfully request clarity on whether this Court will rule on these issues
now or if it intends to rule on these independent grounds after the limited discovery has
concluded.




Respectfully Submitted,
Davis Wright Tremaine LLP
/s/Elizabeth A. McNamara


cc:      Plaintiffs’ counsel (via CM/ECF and email)




4820-2493-5361v.1 3940173-000105
